Mr. Justice Van Orsdel
delivered the opinion of the Court:
It is unnecessary to consider the averments of the declaration relating to special damage; The only question presented by the demurrer is whether the language of the publication is libelous per se. The demurrer admits the allegations of the declaration only in so far as it tests the actionable quality of the words used. It therefore admits the charge of falsity, publication, and malice, and the correctness of the innuendoes alleged, unless they attribute a meaning to the words which is not justified by the words themselves, or by extrinsic facts with which they are connected.
Our discussion may be prefaced by the suggestion that a strict rule of construction is to be applied where the libel consists of a printed publication. Society can in no way be benefited by the publication of libelous matter. In view of the constitutional protection afforded a free press, publishers should be held to the highest accountability for unreliable publications, or such as tend to impute to any person conduct that would render him liable to punishment, or make him odious, infamous, or ridiculous. The parties under such circumstances are not dealing at arm’s length. While the individual assailed is refuting the false charges to one person, the publication is reaching thousands, thus placing the helpless victim completely within the power of his traducer. So strict is the rule that a mere statement in a newspaper or publication that a person named is sus*234pected of murder, that grounds for suspicion are said to exist, or that there is rumor of his confession, is actionable -without even an allegation of special damages. Haynes v. Clinton Printing Co. 169 Mass. 512, 48 N. E. 275. With these well-established principles in view, we approach the consideration of the single question presented by this appeal.
It is contended by counsel for defendant that the publication does not charge plaintiff with the commission of the crime of murder, as alleged in the declaration. In determining whether or not the publication is libelous, we think it is not necessary that it in terms charges plaintiff with the crime of murder. It would be sufficient if the publication were such as to cause the public to reasonably infer from reading it that the plaintiff had been guilty of the commission of this crime. The unlawful killing of another may constitute murder, either in the first or second degree; and unless there is something in the publication which would clearly convey to the reader that the killing was justifiable, or the circumstances are such as to reduce the crime to manslaughter, and thus remove the impression that the plaintiff had been guilty of the crime of murder, then it must be held that the declaration states a cause of action. To this end it is not necessary that the declaration shall charge the crime with the certainty required in an indictment. Thompson v. Lewis-ton Daily Sun Pub. Co. 91 Me. 203, 39 Atl. 556; Thompson v. Barkley, 27 Pa. 263.
It is insisted by counsel for defendant that the statement in the publication that plaintiff “killed John Gillard, while the latter was abusing his wife,” is sufficient to convey the impression that the killing was justifiable. With this contention we do not agree. To charge another with the killing of a human being, with no other words of limitation or qualification than are here used, imports the commission of the crime of murder in one of its degrees. When this is the natural deduction to be drawn from the language used, the burden is upon the defendant to show that the words used in the publication are to be interpreted in a sense different from their ordinary and natural import. Emerson v. Miller, 115 Iowa, 315, 88 N. W. 803; *235Shockey v. McCauley, 101 Md. 461, 61 Atl. 583, 4 A. & E. Ann. Cas. 921.
We are of the opinion that the qualifying words here used are not sufficient to remove the reasonable inference that the eriipe of murder had been committed. Conceding, however, that the reasonable inference to be drawn from the words themselves is doubtful, the question is still one for the jury.
The judgment is reversed, with costs, and the case remanded, with directions to grant a new trial. Reversed.